            Case:19-18917-TBM Doc#:3 Filed:10/16/19                                     Entered:10/16/19 14:58:20 Page1 of 1
                                                                                                                            10/16/19 2:54PM




                                                               United States Bankruptcy Court
                                                                        District of Colorado
 In re      Matt Garton And Associates, LLC                                                            Case No.
                                                                                 Debtor(s)             Chapter     7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Matt Garton And Associates, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 October 16, 2019                                                    /s/ David M. Rich
 Date                                                                David M. Rich 15211
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Matt Garton And Associates, LLC
                                                                     Buechler Law Office, L.L.C.
                                                                     999 18th Street, Suite 1230 S
                                                                     Denver, CO 80202
                                                                     720-381-0045 Fax:720-381-0382
                                                                     Dave@kjblawoffice.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
